Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 17, 22-23, 31 and 36 are allowed.  
Claim 17 is allowed since none of the prior art, alone or in combination, teaches a capacitive fingerprint recognition method for a touch panel, wherein the touch panel comprises a plurality of driving electrode groups and a plurality of sensing electrodes which are intersected with and insulated from each other, each of the driving electrode groups comprises a plurality of driving electrodes, and each of the driving electrodes is coupled to a scanning line, the method comprises:
a first scanning step of performing a first scanning on each of the driving electrode groups by using scanning lines to detect a sensing signal generated by a sensing electrode being touched, wherein the sensing signal is a superimposed signal generated by mutual capacitances between the respective driving electrodes in the driving electrode group being touched and the sensing electrode;
a determining step of determining a driving electrode group being touched according to the detected sensing signal, determining a driving electrode being touched in determined driving electrode group being touched, and storing the determined driving electrode being touched; and 
a second scanning step of sequentially performing a second scanning on the stored driving electrodes being touched to obtain a valley or a ridge of a fingerprint.  
Claim 31 is allowed for similar reasons as claim 17.  
Claims 22-23 and 36 are allowed for being dependent upon aforementioned independent claims 17 and 31.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624